United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      March 27, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-60335
                             Summary Calendar


CHARLIE TAYLOR,

                             Plaintiff-Appellant,

versus

ETHEL CARLIZE, Disciplinary Chairperson; HENRY MAXWELL, Captain;
TOMMY ROSS, Warden - Deputy; MICHAEL A. WILSON, Superintendent;
CHRISTOPHER EPPS, Commissioner; JEAN SANDERS JOHNSON, Case Worker;
CHARLES BAILEY, Associate Warden - Classification Director; LINDA
THOMPSON, Commanding Officer IV; REBECCA BLOUNT, Lieutenant;
MATILDA BROWN, Commanding Officer IV; RICHARD PENNINGTON, Law
Library Director; EARNEST LEE, Warden; S. GREEN, Supervisor 29 -
Kitchen,
                         Defendants-Appellees.




            Appeal from the United States District Court
              for the Northern District of Mississippi
                        USDC No. 4:04-CV-24


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charlie Taylor, Mississippi prisoner # R6798, appeals the

district court’s dismissal of his pro se civil rights compliant

against various Mississippi Department of Corrections officials for


     *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
failure to state a claim1 and for failure to exhaust administrative

remedies.2

      Taylor argues on appeal that he exhausted his administrative

remedies as to all of the claims alleged in his complaint.                  The

record indicates that Taylor exhausted his challenge to being

housed in unit 29-L and to his reclassification as a field worker.

However, this claim lacks merit because Taylor does not have a

liberty interest in his work or housing assignment.3             Accordingly,

the district court did not err in dismissing the claim.4

      Taylor argues that the rules violation report (RVR), received

for hanging a sheet in front of himself while using the bathroom,

was not based on any prison rule; he contends that he “has the

liberty right to not have false evidence intentionally presented

against him in official proceedings by those acting under color of

law.” However, since Taylor does not assert that he was restrained

in any way due to this RVR and since he concedes that he was found

      1
         See 28 U.S.C. § 1915A. A dismissal under § 1915A is reviewed de novo.
Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).
      2
        See 42 U.S.C. § 1997e(a). This court reviews de novo a dismissal under
§ 1997e(a). Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003).
      3
        Meachum v. Fano, 427 U.S. 215, 225 (1976) (stating that the Due Process
clause of the Fourteenth Amendment does not endow a prisoner with a protected
liberty interest in the location of his confinement); Jackson v. Cain, 864 F.2d
1235, 1250 (5th Cir 1989) (stating that prison inmates have no constitutionally
protected liberty interest in their job assignments).
      4
        See Sojouner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (stating that
this Court may affirm the district court’s judgment on any ground supported by
the record).

                                       2
not guilty at a hearing concerning the RVR, he has not asserted a

constitutional deprivation.5          Furthermore, a rule preventing an

inmate from obscuring prison officials’ view is “reasonably related

to legitimate penological interests.”6           Accordingly, the district

court did not err in dismissing Taylor’s claim for failure to state

a claim upon which relief could be granted.7

      Taylor argues that the district court erred in dismissing his

complaint before summonses were served on the defendants. However,

service is not required before dismissal.8

      Taylor asserts for the first time on appeal that his housing

in segregated confinement amounted to cruel and unusual punishment,

rendered in retaliation for his filing of grievances against prison

officials.      However, we need not consider issues raised for the

first time on appeal.9

      AFFIRMED.




      5
          See Sandin v. Conner, 515 U.S. 472, 484 (1995).
      6
          See Turner v. Safely, 482 U.S. 78, 89 (1987).
      7
          See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
      8
         See 28 U.S.C. § 1915A; see also Carr v. Dvorin, 171 F.3d 115, 116 (2d
Cir. 1999) (per curiam) (noting that § 1915A “clearly does not require that
process be served...before dismissal”).
      9
         See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999) (per curiam) (stating that this “Court will not allow a party to raise an
issue for the first time on appeal merely because a party believes that he might
prevail if given the opportunity to try a case again on a different theory”).

                                       3